In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Kings County (I. Aronin, J.), dated August 14,1995, which granted the plaintiffs motion to vacate an order of the same court dated January 13, 1995, which, upon the plaintiff’s failure to oppose the defendants’ motion for summary judgment, granted summary judgment to the defendants on the issue of damages, and referred the matter to a Judicial Hearing Officer for the assessment of damages.
Ordered that the order is reversed, on the law, with costs, the plaintiff’s motion is denied, and the order dated January 13, 1995, is reinstated.
In support of a motion pursuant to CPLR 5015 (a) (1) to vacate an order entered upon a default, the movant must demonstrate both a valid excuse for the default and a meritorious cause of action (see, Fennell v Mason, 204 AD2d 599; Lease Factor v Kemcy Model Agency, 201 AD2d 624). The plaintiff failed to demonstrate either, and her motion must be denied. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.